Case 2:12-cv-00602-SFC-RSW ECF No. 187 filed 04/24/20                  PageID.4690       Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 In Re: AUTOMOTIVE PARTS                                    Master File No. 12-md-02311
 ANTITRUST LITIGATION                                       Hon. Marianne O. Battani

 In re: Occupant Safety Systems                             Case No. 2:12-cv-00602
 In re: Constant Velocity Joint Boot Products               Case No. 2:14-cv-02902
 In re: Automotive Hoses                                    Case No. 2:15-cv-03202
 In re: Body Sealing Products                               Case No. 2:16-cv-03402
 In re: Interior Trim Products                              Case No. 2:16-cv-03502
 In re: Brakes Hoses                                        Case No. 2:16-cv-03602


 THIS DOCUMENT RELATES TO:

 Automobile Dealership Actions



     FINAL JUDGMENT APPROVING SETTLEMENT AGREEMENT BETWEEN
    DEALERSHIP PLAINTIFFS AND TOYODA GOSEI CO., LTD., TOYODA GOSEI
   NORTH AMERICA CORP., TG MISSOURI CORP., TG KENTUCKY, LLC, AND TG
                       FLUID SYSTEMS USA CORP.

       This matter has come before the Court to determine whether there is any cause why this

 Court should not approve the settlement between Dealership Plaintiffs (“Plaintiffs”) and Toyoda

 Gosei Co., Ltd., Toyoda Gosei North America Corp., TG Missouri Corp., TG Kentucky, LLC, and

 TG Fluid Systems USA Corp. (collectively, “TOYODA GOSEI”), set forth in the Settlement

 Agreement (“Agreement”), dated July 20, 2018 relating to the above-captioned actions (the

 “Actions”). The Court, after carefully considering all papers filed and proceedings held herein and

 otherwise being fully informed, has determined (1) that the settlement should be approved, and (2)

 that there is no just reason for delay of the entry of this final judgment approving the Agreement

 (the “Final Judgment”). Accordingly, the Court directs entry of Judgment which shall constitute a

 final adjudication of these cases on the merits as to the parties to the Agreement. Good cause

 appearing therefor, it is:


                                                 1
Case 2:12-cv-00602-SFC-RSW ECF No. 187 filed 04/24/20                       PageID.4691        Page 2 of 5



       ORDERED, ADJUDGED AND DECREED THAT:

           1.    The definitions of terms set forth in the Agreement are incorporated herein as

 though fully set forth in this Judgment.

           2.    Pursuant to Federal Rule of Civil Procedure (“Rule”) 23(g), Class Counsel, previously

 appointed by the Court, Cuneo, Gilbert & LaDuca, LLP, Barrett Law Group, P.A., and Larson King

 LLP, are appointed as Counsel for the Occupant Safety Systems, Constant Velocity Joint Boot

 Products, Automotive Hoses, Body Sealing Products, Interior Trim Products, and Brake Hoses

 classes (“Settlement Classes”). These firms have, and will, fairly and competently represent the

 interests of the Settlement Classes.

           3.    The Court has exclusive jurisdiction over the settlement and the subject matter of

 this litigation, over all actions within this litigation, and over the parties to the Agreement, including

 all members of the Settlement Classes.

           4.    Plaintiffs, having filed complaints in the Actions alleging that TOYODA GOSEI

 conspired to rig bids, allocate markets, and fix prices for Occupant Safety Systems, Constant

 Velocity Joint Boot Products, Automotive Hoses, Body Sealing Products, Interior Trim Products,

 and Brake Hoses, and TOYODA GOSEI, having denied Plaintiffs’ allegations and representing it

 would have asserted defenses thereto, have entered into the Agreement to settle the Actions to

 avoid further expense, inconvenience, and the distraction of burdensome and protracted litigation,

 to obtain the releases, orders, and judgment contemplated by the Agreement, and to put to rest with

 finality all claims that have been or could have been asserted against TOYODA GOSEI Releasees

 (as defined in the Agreement). Pursuant to the Agreement, TOYODA GOSEI has agreed to

 provide specified monetary compensation to Plaintiffs, and to cooperate with Plaintiffs in

 connection with the continued prosecution of the Actions against current Defendants or to-be-

 named co-conspirator Defendants.


                                                     2
Case 2:12-cv-00602-SFC-RSW ECF No. 187 filed 04/24/20                       PageID.4692        Page 3 of 5



           5.    The Court hereby finally approves and confirms the settlement set forth in the

 Agreement and finds that said settlement is, in all respects, fair, reasonable, and adequate to the

 Settlement Classes pursuant to Rule 23.

           6.    The Court hereby dismisses on the merits and with prejudice the individual and class

 claims asserted against Toyoda Gosei Co., Ltd., Toyoda Gosei North America Corp., TG Missouri

 Corp., TG Kentucky, LLC, and TG Fluid Systems USA Corp. with Plaintiffs and TOYODA

 GOSEI to bear their own costs and attorneys’ fees except as provided herein or in the Agreement.

           7.    All Releasors shall, by operation of law, be deemed to have released all Releasees

 from the Released Claims. All entities who are Releasors (as defined in the Agreement) or who

 purport to assert claims on behalf of Releasors are hereby barred and enjoined from commencing,

 prosecuting, or continuing, either directly or indirectly in an individual or representative or derivative

 capacity, against the TOYODA GOSEI Releasees, in this or any other jurisdiction, any and all

 claims, causes of action or lawsuits, which they had, have, or in the future may have, arising out of

 or related to any of the Released Claims as defined in the Agreement.

           8.    The TOYODA GOSEI Releasees are hereby and forever released and discharged

 with respect to any and all claims or causes of action which the Releasors had, have, or in the future

 may have, arising out of or related to any of the Released Claims as defined in the Agreement.

           9.    Neither the Agreement, nor any act performed or document executed pursuant to

 the Agreement, may be deemed or used as an admission of wrongdoing in any civil, criminal,

 administrative, or other proceeding in any jurisdiction.

           10. The notice given to the Settlement Classes of the settlement set forth in the

 Agreement and the other matters set forth herein was the best notice practicable under the

 circumstances, including individual notice to all members of the Settlement Classes who could be

 identified through reasonable efforts. Said notice provided due and adequate notice of the


                                                     3
Case 2:12-cv-00602-SFC-RSW ECF No. 187 filed 04/24/20                       PageID.4693     Page 4 of 5



 proceedings and of the matters set forth therein, including the proposed settlement set forth in the

 Agreement, to all entities entitled to such notice, and said notice fully satisfied the requirements of

 Rules 23(c)(2) and 23(e) and the requirements of due process.

           11. Without affecting the finality of this Final Judgment in any way, the Court hereby

 retains exclusive jurisdiction over: (a) the enforcement of this Final Judgment; (b) the enforcement

 of the Agreement and over any suit, action, proceeding, or dispute arising out of or relating to this

 Agreement or the applicability of this Agreement, that cannot be resolved by negotiation and

 agreement by Dealership Plaintiffs and TOYODA GOSEI; (c) any application for distribution of

 funds, attorneys’ fees or reimbursement of costs and expenses made by Dealership Plaintiffs’

 Counsel; (d) any application for incentive awards for the Dealership Plaintiffs; and (e) the

 distribution of the settlement proceeds to Settlement Classes members.

           12. The entities identified on Exhibit “A” hereto have timely and validly requested

 exclusion from the Settlement Classes and, therefore, are excluded. Such entities are not included in

 or bound by this Final Judgment. Such entities are not entitled to any recovery from the settlement

 proceeds obtained through this settlement. Nothing in this Judgment shall be construed as a

 determination by this Court that such entities are members of any of the classes or proposed classes

 in the In re Automotive Parts Antitrust Litigation, Master File No. 12-md-02311.

           13. In the event that the settlement does not become effective in accordance with the

 terms of the Agreement, then this Final Judgment shall be rendered null and void and shall be

 vacated, and in such event, all orders entered and releases delivered in connection herewith shall be

 null and void and the parties shall be returned to their respective positions ex ante.

           14. The Escrow Account, into which TOYODA GOSEI has deposited assets with a

 total value of $14,160,000.00 as the Settlement Amount (as defined in paragraph 16 of the

 Agreement), plus accrued interest thereon and net any expenses incurred as contemplated in


                                                     4
Case 2:12-cv-00602-SFC-RSW ECF No. 187 filed 04/24/20                        PageID.4694        Page 5 of 5



 paragraph 29 of the Agreement, is approved as a Qualified Settlement Fund pursuant to Internal

 Revenue Code Section 468B and the Treasury Regulations promulgated thereunder.

           15. The Court finds, pursuant to Rule 54(a) and (b), that this Final Judgment should be

 entered and further finds that there is no just reason for delay in the entry of this Judgment, as a

 Final Judgment, as to the parties to the Agreement, Toyoda Gosei Co., Ltd., Toyoda Gosei North

 America Corp., TG Missouri Corp., TG Kentucky, LLC, and TG Fluid Systems USA Corp. The

 Court’s certification of the Settlement Classes as provided herein is without prejudice to, or waiver

 of, the rights of any Defendant, including TOYODA GOSEI, to contest certification of any other

 class proposed in any case within the In re Automotive Parts Antitrust Litigation, Master File No. 12-md-

 02311. The Court’s findings in this Final Judgment shall have no effect on the Court’s ruling on any

 motion to certify any class in any case within the In re Automotive Parts Antitrust Litigation, Master File

 No. 12-md-02311. No party may cite or refer to the Court’s approval of the Settlement Classes as

 persuasive or binding authority with respect to any motion to certify any class.

           16. Accordingly, the Clerk is hereby directed to enter Judgment forthwith.



 Date: April 24, 2020                                             s/Marianne O. Battani
                                                                  MARIANNE O. BATTANI
                                                                  United States District Judge




                                                     5
